Citation Nr: 0516535	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-17 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for vision impairment.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for the residuals of an 
injury to the left hamstring muscle.

4.  Entitlement to a disability rating in excess of 
10 percent for migraines.

5.  Entitlement to a disability rating in excess of 
10 percent for the residuals of an injury to the right calf 
muscle.

6.  Entitlement to a disability rating in excess of 
10 percent for dermatophytosis of the feet.

7.  Entitlement to a compensable disability rating for the 
residuals of an injury to the right wrist.

REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
December 2000.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The Board notes that in a September 2004 rating decision the 
RO denied entitlement to compensable disability ratings for 
hemorrhoids and gastroesophageal reflux disease.  In his May 
2005 written arguments to the Board, the veteran's 
representative indicated that he was submitting a notice of 
disagreement with the September 2004 rating decision.  He 
asserted that the Board should remand the issues of the 
ratings assigned for hemorrhoids and gastroesophageal reflux 
disease for the issuance of a statement of the case.  The 
representative's May 2005 statement cannot, however, 
constitute a notice of disagreement with the September 2004 
decision because it was submitted to the Board, not the RO.  
See Nacoste v. Brown, 6 Vet. App. 439, 442 (1994); 38 C.F.R. 
§ 20.201 (2004).  The Board finds, therefore, that the issue 
of the ratings assigned for hemorrhoids and gastroesophageal 
reflux disease is not within its jurisdiction.

The issues of entitlement to service connection for the 
residuals of a left hamstring injury and increased ratings 
for migraines, the residuals of an injury to the right calf 
muscle, dermatophytosis, and the residuals of a right wrist 
injury are addressed in the remand portion of the decision 
below.  These issues are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The AMC will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the veteran does not currently have a hearing loss 
disability that is related to an in-service disease or 
injury.

3.  The preponderance of the probative evidence indicates 
that the veteran's vision impairment is not related to an in-
service disease or injury.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).

2.  A vision impairment was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims to have blurry vision and difficulty 
hearing that had their onset during service.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that he provide any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in July 2001 by informing 
him of the provisions of the VCAA and the specific evidence 
required to substantiate his claim for service connection.  
The RO also informed him of the information and evidence that 
he was required to submit, the evidence that the RO would 
obtain on his behalf, and the need for the veteran to advise 
VA of or submit any additional evidence that was relevant to 
the claim.  The RO instructed him to identify any evidence 
that was relevant to his claim, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the need to 
submit medical evidence that established entitlement to 
service connection.  The RO also informed him of the 
cumulative evidence previously provided to VA or obtained by 
VA on his behalf, and any evidence he identified that the RO 
was unable to obtain.  The Board finds that in all of these 
documents the RO informed him of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 187.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records, 
and provided him VA medical and audiometric examinations in 
October 2001.  The veteran provided testimony before the RO's 
Decision Review Officer in January 2004.  He and his 
representative have been given the opportunity to submit 
evidence and argument, and have done so.  He has not alluded 
to the existence of any other evidence that is relevant to 
these issues.  The Board concludes that all relevant data has 
been obtained for determining the merits of his claim and 
that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  See 
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which provides 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Hearing Loss

The veteran contends that he was told during service that he 
had a high frequency hearing loss.  With the exception of an 
audiometric examination in July 1981, however, multiple 
audiometric examinations throughout service consistently 
showed his hearing acuity to be within normal limits.  The 
testing in July 1981 showed a puretone threshold of 
30 decibels in the left ear at 500 Hertz; all other puretone 
thresholds were within normal limits.  Although indicative of 
some hearing loss, the test results in July 1981 do not show 
that he had a hearing loss disability as defined in 38 C.F.R. 
§ 3.385.

The RO provided him a VA audiometric examination in October 
2001, which showed the puretone decibel levels to be within 
normal limits at all Hertz levels in both ears.  In addition, 
his speech recognition score was 95 percent in the right ear, 
and 100 percent in the left ear.  According to the medical 
evidence, therefore, he does not have a hearing loss 
disability as defined in 38 C.F.R. § 3.385.  Because the 
medical evidence does not show a current medical diagnosis of 
disability, the Board finds that the criteria for a grant of 
service connection are not met.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (a claim for service connection requires 
medical evidence showing that the veteran has the claimed 
disability).  For this reason the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hearing loss.
Vision Impairment

The veteran presented medical evidence showing that he was 
treated in 2002 and 2003 for corneal abrasions to the right 
eye, conjunctivitis, and hyperopic astigmatisms in both eyes.  
His claim is, therefore, supported by a current medical 
diagnosis of disability.  The evidence does not show, 
however, that he incurred a related disease or injury in 
service, or that any currently diagnosed eye disorder is 
related to service.  Hickson, 12 Vet. App. at 253.

The veteran's service medical records show that he has worn 
eyeglasses to correct refractive errors of the eyes since the 
age of eight years.  Throughout service he received regular 
optometric examinations and was provided glasses to correct 
the refractive errors, including hyperopic astigmatisms; his 
eyes were otherwise found to be normal.  His complaints of 
blurry vision in June 1991 and October 1997 were found to be 
due to ocular migraine, for which service connection has been 
established.  An examination in August 1999 resulted in the 
conclusion that but for the astigmatisms, he had "good 
ocular health."

During the October 2001 VA examination the veteran reported 
having had 20/20 vision when he entered service, but that he 
had a decrease in visual acuity during service.  He also 
reported that blurry vision preceded his headaches.  Testing 
revealed uncorrected visual acuity in the right eye of 20/60 
near and 20/80 far, which was correctable to 20/20 for both.  
Uncorrected visual acuity in the left eye was 20/60 near and 
20/50 far, correctable to 20/20 for both.  The examiner found 
that the veteran had a large amount of astigmatism, but that 
his vision was correctable to 20/20.  The examiner noted that 
the veteran had a history of sinus problems and that he had 
had an allergic reaction in his eyes, and that rubbing his 
eyes due to the allergic reaction had probably caused the 
astigmatism.  Other than the refractive error due to the 
astigmatism, the examiner found no evidence of an eye 
disorder.

The private treatment records show that in March 2002 the 
veteran reported having a sensation of having something in 
his right eye since June 2001.  Examination revealed a 
corneal abrasion in the right eye, for which he received 
treatment through January 2003.  In July 2003 his eye 
complaint of a scratchy sensation in his eyes was attributed 
to allergy symptoms.

The medical evidence shows that the veteran has a refractive 
error in the eyes caused by hyperopic astigmatisms.  
Refractive errors of the eye are considered to be congenital 
or developmental defects that are not diseases or injuries 
for which compensation benefits are payable.  See Terry v. 
Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.303(c) (2004).  A grant of service connection for the 
refractive error due to astigmatisms is not, therefore, 
warranted.

In addition to the refractive error, the veteran was treated 
beginning in March 2002 for recurrent corneal abrasions, 
conjunctivitis, and allergy symptoms of the eye.  His service 
medical records are silent for any complaints or clinical 
findings related to an eye injury, including corneal 
abrasions, allergies, or conjunctivitis.  None of the medical 
evidence indicates that the disorders treated in 2002 are 
related to his military service.  For these reasons the Board 
finds that the criteria for a grant of service connection are 
not met, and that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
vision impairment.


ORDER

The claim of entitlement to service connection for hearing 
loss is denied.

The claim of entitlement to service connection for a vision 
impairment is denied.


REMAND

During the January 2004 hearing the veteran testified that he 
had received treatment from the medical facility at Maxwell 
Air Force Base for the remaining disabilities for which he is 
seeking compensation benefits.  The service department 
treatment records are shown to be relevant to his appeal, and 
should be considered prior to determining the merits of his 
appeal.  For this reason the Board finds that remand of the 
remaining issues is required.

In addition, the Board notes that the veteran was most 
recently afforded a VA medical examination pertaining to the 
claimed disabilities in October 2001.  In order to ensure 
that the evaluation of his service-connected disabilities is 
based on contemporaneous evidence, an additional examination 
should be provided.

Accordingly, the appeal is remanded for the following:

1.  The RO should inform the veteran of 
the evidence needed to substantiate his 
appeal of the ratings assigned for 
migraines, a torn right calf muscle, 
dermatophytosis of the feet, and the 
residuals of a right wrist injury.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
remaining claimed disabilities since his 
separation from service.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  Specifically, the RO should 
obtain the veteran's treatment records 
from the medical facility at Maxwell Air 
Force Base.  If the RO is not able to 
obtain the identified records, the claims 
file should be documented to that effect 
and the veteran so notified.

3.  The RO should provide the veteran a 
VA medical examination in order to 
determine the current severity of his 
migraine headaches, residuals of a torn 
right calf muscle, dermatophytosis of the 
feet, and the residuals of a right wrist 
injury.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


